      Case 2:19-cv-08318-KS Document 17 Filed 05/21/20 Page 1 of 1 Page ID #:37




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     GARY NEAL GUENAT,                         )   NO. CV 19-8318-KS
11                                             )
                         Plaintiff,
12                                             )
               v.                              )   ORDER AWARDING EQUAL ACCESS TO
13                                             )   JUSTICE ACT ATTORNEY FEES AND
14   ANDREW M. SAUL, Commissioner              )   EXPENSES PURSUANT TO 28 U.S.C.
     of Social Security                        )   § 2412(d) AND COSTS PURSUANT TO 28
15                                             )
                        Defendant.                 U.S.C. § 1920
16                                             )
     _________________________________
17
18         Based upon the Stipulation for Award and Payment of Attorney’s Fees Pursuant to the
19   Equal Access to Justice Act, 28 U.S.C. § 2412(d), and Costs Pursuant to 28 U.S.C. § 1920
20   (“Stipulation”), which was filed on April 30, 2020, IT IS ORDERED that fees in the amount
21   of $1,000.00 as authorized by 28 U.S.C. § 2412(d), and costs in the amount of $400.00 as
22   authorized by 28 U.S.C. § 1920 shall be awarded, subject to terms of the Stipulation.
23
24   DATED: May 21, 2020
25
26                                                     ____________________________________
                                                               KAREN L. STEVENSON
27                                                     UNITED STATES MAGISTRATE JUDGE
28

                                                   1
